United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
F.M., Appellant
and
DEPARTMENT OF THE NAVY, NORFOLK
NAVAL SHIPYARD, Portsmouth, VA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 17-1918
Issued: February 1, 2018

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On September 11, 2017 appellant filed a timely appeal from a March 17, 2017 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.2
ISSUE
The issue is whether appellant met his burden of proof to establish a cervical condition
causally related to the accepted October 14, 2016 employment incident.

1
2

5 U.S.C. § 8101 et seq.

The record provided the Board includes evidence received after OWCP issued its March 17, 2017 decision. The
Board’s review of a case is limited to the evidence in the case record that was before OWCP at the time of its final
decision. 20 C.F.R. § 501.2(c)(1). Therefore, evidence not before OWCP at the time of the March 17, 2017
decision will not be considered by the Board for the first time on appeal. Id.

FACTUAL HISTORY
On October 18, 2016 appellant, a 60-year-old rigger, filed a traumatic injury claim
(Form CA-1) alleging that he sustained a “jammed neck” on October 14, 2016 as a result of
crawling through staging in a passageway and hitting a crossbar with his hard hat. He did not
stop work.
In a November 21, 2016 letter, OWCP advised appellant of the deficiencies of his claim
and afforded him 30 days to submit additional evidence and respond to its inquiries.
In response, appellant submitted narrative statements dated October 17 and December 12,
2016, reiterating that on the date of injury he had to crawl through staging that was in a
passageway and when he got to the end his hard hat hit the staging crossbar. He stated that he
heard his neck make a cracking sound and felt a slight tingle. When appellant moved his neck it
would crack and the left side of his neck felt tight. He reported the incident to his supervisor and
then sought medical care.
In a November 16, 2016 report, Dr. Aldo Dumlao, a Board-certified family practitioner,
diagnosed cervicalgia and cervical radiculopathy. He noted that appellant had left-sided neck
pain for the past month. Dr. Dumlao indicated that one month prior appellant was crawling on
the floor when he hit his head while wearing a hard hat at work. Appellant stated that he felt a
crack on the left side and was able to stand up. The incident occurred on a Friday and after the
weekend appellant returned to work and then experienced worsening pain.
On December 30, 2016 OWCP sent appellant an acceptance letter noting that his claim
had been accepted for the conditions of cervical muscle spasm/strain.
By decision dated December 30, 2016, OWCP advised appellant that it had sent the prior
acceptance letter in error and, based on further review, it denied the claim because the medical
evidence of record failed to establish a diagnosis in connection with the injury and/or events as
cervicalgia and radiculopathy were considered pain symptoms of a medical diagnosis under
FECA.
In a November 30, 2016 report, Dr. Bernardo Joe Ordonez, a Board-certified
neurosurgeon, confirmed that appellant was seen in his office that day and was taken off work
until his next appointment, which was scheduled for January 5, 2017. At that next visit
Dr. Ordonez diagnosed cervical spondylosis with myelopathy and radiculopathy as well as
thoracic radiculopathy.
Subsequently, appellant submitted a November 30, 2016 report from Dr. Ordonez who
noted that appellant struck his head at work on a low lying beam while wearing a hard hat and
developed neck pain predominantly on the left. He also stated that he felt off balance and
initially experienced vertigo.
On February 9, 2017 appellant requested reconsideration.
In a January 25, 2017 narrative statement, appellant stated that, although Dr. Dumlao’s
name appeared on the letterhead of the report, he never saw him for his work-related injury. He
2

further indicated that he first saw Dr. Ordonez in 2001 and informed him at that time that in 1996
he had sneezed while walking through his kitchen and felt a tingle in his mid-back.
Appellant submitted a magnetic resonance imaging (MRI) scan of the cervical spine
dated August 30, 2001 which demonstrated mild cervical spondylosis.
An October 5, 2001 MRI scan of the thoracic spine revealed a moderate left disc
herniation at T5-6.
An MRI scan of the cervical spine dated December 19, 2016 showed multilevel
degenerative disc disease and facet/uncovertebral joint hypertrophy and mild central canal
stenosis at C4-6.
In an attending physician’s report (Form CA-20) dated December 27, 2016, Dr. Ordonez
diagnosed cervical radiculopathy and reiterated that appellant struck his head at work on
October 14, 2016.
In an attending physician’s report (Form CA-20) dated January 19, 2017, Dr. Ordonez
diagnosed cervical spondylosis with myelopathy and radiculopathy and indicated that appellant
had not yet been advised to return to work.
By decision dated March 17, 2017, OWCP accepted that the October 14, 2016
employment incident occurred as alleged, and also accepted that there was a medical diagnosis in
connection with the employment incident. However, it denied appellant’s traumatic injury claim
because the medical evidence of record failed to establish a causal relationship between
appellant’s diagnosed conditions and the October 14, 2016 work incident.
LEGAL PRECEDENT
A claimant seeking benefits under FECA3 has the burden of proof to establish the
essential elements of his or her claim by the weight of the reliable, probative, and substantial
evidence, including that an injury was sustained in the performance of duty as alleged and that
any specific condition or disability claimed is causally related to the employment injury.4
To determine whether an employee sustained a traumatic injury in the performance of
duty, OWCP begins with an analysis of whether fact of injury has been established. Generally,
fact of injury consists of two components that must be considered in conjunction with one
another. The first component is whether the employee actually experienced the employment
incident that allegedly occurred.5 The second component is whether the employment incident

3

Supra note 1.

4

20 C.F.R. § 10.115(e), (f); see Jacquelyn L. Oliver, 48 ECAB 232, 235-36 (1996).

5

Elaine Pendleton, 40 ECAB 1143 (1989).

3

caused a personal injury.6 An employee may establish that an injury occurred in the performance
of duty as alleged, but fail to establish that the disability or specific condition for which
compensation is being claimed is causally related to the injury.7
In any case where a preexisting condition involving the same part of the body is present
and the issue of causal relationship therefore involves aggravation, acceleration or precipitation,
the physician must provide a rationalized medical opinion that differentiates between the effects
of the work-related injury or disease and the preexisting condition.8
ANALYSIS
OWCP accepted that the October 14, 2016 employment incident occurred as alleged, and
also accepted that there was a medical diagnosis in connection with the employment incident.
However, it denied appellant’s traumatic injury claim because the medical evidence of record
was insufficient to establish a causal relationship between the diagnosed condition and the
accepted employment incident. The issue is whether appellant’s cervical condition resulted from
the October 14, 2016 employment incident. The Board finds that appellant has not met his
burden of proof to establish a causal relationship.
The MRI scans of the cervical and thoracic spine dated August 30, October 5, 2001, and
December 19, 2016 are of limited probative value because they do not specifically address
whether appellant’s cervical and thoracic conditions are causally related to the accepted
October 14, 2016 employment incident.9 Thus, the above-noted evidence is insufficient to
satisfy appellant’s burden of proof with respect to causal relationship.10
The record reflects that appellant was initially seen by Dr. Dumalo, who on
November 16, 2016 noted his chief complaint of left-sided neck pain and referred him to an
orthopedist. He offered no opinion on the causal nature of the injury.
In his reports, Dr. Ordonez diagnosed cervical spondylosis with myelopathy and
radiculopathy, and reported that appellant struck his head at work on a low lying beam while
wearing a hard hat. He opined that appellant’s condition was causally related to the October 14,
6

John J. Carlone, 41 ECAB 354 (1989). Causal relationship is a medical question that generally requires
rationalized medical opinion evidence to resolve the issue. Robert G. Morris, 48 ECAB 238 (1996). A physician’s
opinion on whether there is a causal relationship between the diagnosed condition and the implicated employment
factor(s) must be based on a complete factual and medical background. Victor J. Woodhams, 41 ECAB 345,
352 (1989). Additionally, the physician’s opinion must be expressed in terms of a reasonable degree of medical
certainty, and must be supported by medical rationale, explaining the nature of the relationship between the
diagnosed condition and appellant’s specific employment factor(s). Id.
7

Shirley A. Temple, 48 ECAB 404, 407 (1997).

8

Federal (FECA) Procedure Manual, Part 2 -- Claims, Causal Relationship, Chapter 2.805.3e (January 2013).

9

See K.W., 59 ECAB 271 (2007); A.D., 58 ECAB 149 (2006); Linda I. Sprague, 48 ECAB 386 (1997) (medical
evidence that does not offer any opinion regarding the cause of an employee’s condition is of limited probative
value on the issue of causal relationship).
10

See supra notes 5-6.

4

2016 head-hitting incident at work. The fact that a condition manifests itself during a period of
employment is not sufficient to establish causal relationship.11 Temporal relationship alone will
not suffice.12 A physician’s opinion must be supported by medical rationale which explains the
nature of the relationship between the diagnosed condition and appellant’s specific employment
factor(s).13 The Board finds that Dr. Ordonez failed to provide sufficient medical rationale
explaining how the October 14, 2016 employment incident either caused or contributed to
appellant’s diagnosed cervical condition. The need for rationale is particularly important as the
evidence indicates that appellant had a preexisting cervical condition.14
As appellant has not submitted rationalized medical evidence sufficient to establish his
claim that he sustained a neck injury causally related to the October 14, 2016 employment
incident, he has failed to meet his burden of proof to establish entitlement to FECA benefits.
Appellant may submit new evidence or argument with a written request for
reconsideration to OWCP within one year of this merit decision, pursuant to 5 U.S.C. § 8128(a)
and 20 C.F.R. §§ 10.605 through 10.607.
CONCLUSION
The Board finds that appellant has not met his burden of proof to establish a cervical
condition causally related to the accepted October 14, 2016 employment incident.

11

20 C.F.R. § 10.115(e).

12

See D.I., 59 ECAB 158, 162 (2007).

13

Victor J. Woodhams, supra note 6.

14

See supra note 7.

5

ORDER
IT IS HEREBY ORDERED THAT the March 17, 2017 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: February 1, 2018
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

